                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

PETE WRIGHT,                                     )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )              No. 4:18 CV 1981 RWS
                                                 )
MISSOURI DEPARTMENT OF MENTAL                    )
HEALTH,                                          )
                                                 )
               Defendant.                        )

                                MEMORANDUM AND ORDER

       Plaintiff Pete Wright, a civil detainee at the Sexual Offender Rehabilitation and

Treatment Services Center (“SORTS”), seeks leave to proceed in forma pauperis in this civil

action under 42 U.S.C. § 1983. Having reviewed plaintiff’s financial information, I will grant

plaintiff’s motion to proceed in forma pauperis. See 28 U.S.C. § 1915. After reviewing the

complaint under 28 U.S.C. § 1915(e), I will partially dismiss the complaint and will order the

Clerk to issue process or cause process to be issued on the non-frivolous portions of the

complaint.

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e), I am required to dismiss a complaint filed in forma pauperis

if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To state a

claim for relief, a complaint must plead more than “legal conclusions” and “[t]hreadbare recitals

of the elements of a cause of action [that are] supported by mere conclusory statements.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for

relief, which is more than a “mere possibility of misconduct.” Id. at 679. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Id. at 678. Determining

whether a complaint states a plausible claim for relief is a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense. Id. at 679.

       When reviewing a complaint under 28 U.S.C. § 1915(e), the Court accepts the well-pled

facts as true. Furthermore, the Court liberally construes the allegations.

                                          The Complaint

       Wright, a civil detainee at SORTS, brings this action under Title II of the Americans with

Disabilities Act (“ADA”) alleging that the Missouri Department of Mental Health violated his

rights by failing to accommodate his disability and engage in the interactive process. Wright sues

the Department of Mental Health in its “individual and official capacities.”

       Wright states that he is a pretrial detainee awaiting trial for civil commitment pursuant to

the Missouri Sexually Violent Predator Act, §§ 632.480 et seq. R.S. Mo. He claims that he has

suffered from pernicious anemia since 1996 and that in 2003 he was diagnosed with chronic

myelogenous leukemia for which he takes oral chemotherapy. (ECF No. 1 at ¶¶ 8-9). Wright

states that the oral chemotherapy he takes for his leukemia lowers his white blood cell count,

raises his risk for infection, and causes back pain and sensitivity to cold. (Id. at ¶¶ 10-12). Wright

claims that from 2003 to 2018 he has had orders from physicians stating that he cannot be

exposed to “cold conditions.” (Id. at ¶ 13). Wright states that the “combined effects of [the

leukemia] and chemotherapy side effects substantially limits [his] major life activity of keeping

warm.” (Id. at ¶ 14).

       Wright asserts that between August 21, 2018 and November 20, 2018 he has been placed

in a room with temperature ranges from 67.8 degrees to 73.2 degrees. (Id. at ¶ 15). He states that

at times the temperatures have fallen below 60.1 degrees. (Id.) Wright claims that he requested a



                                                  2
reasonable accommodation of extra blankets. (Id. at ¶ 16). When the extra blankets did not assist

in raising the temperature, Wright states that he requested a room where he could control the

temperature by activating a heater inside the room. (Id). At the same time, Wright asserts that his

building did not have hot water for showers, and he requested that he be moved to a place that

had hot water. (Id. at ¶ 21-22).

       Wright claims he first made the request through a document called a “team request,” and

when he received no answer to this document, Wright states that he requested a face to face

meeting with the ADA coordinator to request a jacket and gloves and a single room

accommodation, as well as hot water for showers.1 (Id. at ¶¶ 19-20). Wright states that on

November 16, 2018, he met with Bill Anderson, an “Administrator,” who told him that he “knew

nothing about the ‘ADA’ or an ‘ADA coordinator.’ ” (Id. at ¶ 23). Wright claims Mr. Anderson

refused his requests for access to a new home that had hot showers, a single room where he

could control the heat, and winter clothing. (Id.)

       For relief, Wright seeks an injunction ordering MDOC staff to abide by the ADA and

$80,000 in damages.

                                            Discussion

       Title II of the ADA provides that “no qualified individual with a disability2 shall, by

reason of such disability, be excluded from participation in or be denied the benefits of the

services, programs, or activities of a public entity, or be subjected to discrimination by any such

entity.” 42 U.S.C. § 12132. Title II of the ADA applies to state prisons. Randolph v. Rodgers,



1
  Plaintiff claims his “personal winter clothing was confiscated without cause.” (ECF No. 1 at
¶ 19).
2
  The ADA defines “disability” as: “(A) a physical or mental impairment that substantially limits
one or more of the major life activities of such individual; (2) a record of such an impairment; or
(3) being regarded as having such an impairment.” 42 U.S.C. § 12102.
                                                 3
170 F.3d 850, 857 (8th Cir. 1999) (citing Pa. Dep’t of Corr. v. Yeskey, 524 U.S. 206, 209–11

(1998)). Supreme Court precedent demonstrates “that the ADA and the Rehabilitation Act

prohibit, as a type of disability discrimination, the failure to provide reasonable accommodations

to a disabled person.” AP ex rel. Peterson v. Anoka-Hennepin Indep. Sch. Dist. No. 11,

538 F.Supp. 2d 1125, 1141 (D. Minn. 2008) (citing Alexander v. Choate, 469 U.S. 287, 295

(1985) and Olmstead v. L.C., 527 U.S. 581, 601 (1999)).

       Defendants acting in their official capacity are subject to suit for damages under Title II

of the ADA, because “Title II validly abrogates state sovereign immunity.” United States v.

Georgia, 546 U.S. 151, 159 (2006); see also Randolph v. Rogers, 253 F.3d 342, 348 (8th Cir.

2001) (hereinafter Randolph II) (noting that Supreme Court precedent “permits an injunction

against a state official in his official capacity to stop an ongoing violation of federal law.”)

(citing Ex parte Young, 209 U.S. 123, 159–60 (1908)). This abrogation of sovereign immunity

includes “private caus[es] of action for damages against the States for conduct that actually

violates the Fourteenth Amendment.” United States v. Georgia, 546 U.S. 151, 159 (2006)

(emphasis in original). However, “the public-entity limitation [of Title II of the ADA] precludes

ADA claims against state officials in their individual capacities.” Randolph II, 253 F.3d at 348

(citing Alsbrook v. City of Maumelle, 184 F.3d 999, 1005 n.8 (8th Cir. 1999)).

       Wright states a valid claim that he has a disability and that the Missouri Department of

Mental Health has failed to make a reasonable accommodation for his disability. Wright alleges

that he has anemia and myelogenous leukemia that lowers his white blood cell count, raises his

risk for infection, and causes back pain and sensitivity to cold. He states that these symptoms and

the side effects of chemotherapy “substantially limit[] his major life activity of keeping warm.”

(ECF No. 1 at ¶ 14). Wright also alleges that he requested accommodations that would have



                                                4
reduced his exposure to cold temperatures, including a jacket, gloves, hot water, and an in-room

heater, but that the ADA Coordinator denied his requests.

       Wright makes this claim against the Missouri Department of Mental Health in its

“individual and official capacities.” Title II creates liability for “public entities” but not for

individuals. Alsbrook v. City of Maumelle, 184 F.3d 999, 1005 n.8 (8th Cir. 1999). As a result, I

will partially dismiss Wright’s claim, to the extent that it asserts a claim against the Missouri

Department of Mental Health, or any employee thereof, in their individual capacities.

       The Court will issue process on Wright’s claims against defendant in its official capacity.

       Accordingly,

       IT IS HEREBY ORDERED that Wright’s motion to proceed in forma pauperis

[Doc. #2] is GRANTED.

       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause

process to issue upon the complaint, pursuant to the service agreement the Court maintains with

the Missouri Attorney General’s Office, as to the Missouri Department of Mental Health.

       IT IS FURTHER ORDERED that Wright’s claim under the ADA against the Missouri

Department of Mental Health in its individual capacity is DISMISSED without prejudice. See

28 U.S.C. § 1915(e).

       An Order of Partial Dismissal will accompany this Memorandum and Order.

       Dated this 13th day of May, 2019.




                                                RODNEY W. SIPPEL
                                                UNITED STATES DISTRICT JUDGE




                                                5
